DICE,, Commissioner.
This is an attempted appeal from an order entered by the Hon. Otis T. Dunagan, Judge of the 7th Judicial District Court of *508Smith County, Texas, denying- appellant’s application for a writ of habeas corpus in which he sought his discharge from the penitentiary.
The application having been denied and the writ refused, appellant has no right to an appeal to this Court. Art. 119, V.A. C.C.P.; Ex parte Prosser, 149 Tex.Cr.R. 319, 194 S.W.2d 89 and Ex parte Hubbard, 154 Tex.Cr.R. 57, 225 S.W.2d 196.
The appeal is dismissed.
Opinion approved by the Court.